Exhibit 10.1

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated as of April 9, 2015 (the “Amendment”), to Employment
Agreement dated as of August 13, 2010 and effective as of July 1, 2010, as
amended to date (collectively, the “Agreement”), is by and between WidePoint
Corporation (the “Company”) and Steve L. Komar (“Executive”). Capitalized terms
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

 

WHEREAS, the parties desire to further amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Effective as of April 1, 2015, Section 2 of the Agreement is amended to
provide that the term of Executive’s employment under the Agreement shall expire
on December 31, 2015.

 

2. Effective as of April 1, 2015, Section 4 of the Agreement is amended to
provide that the Base Salary of Executive shall be Two Hundred Seventy Thousand
Dollars ($270,000.00) per annum during the term of the Agreement.

 

3. Except as expressly provided in this Amendment, all other terms, conditions
and provisions of the Agreement remain unaltered and are in full force and
effect and are expressly hereby ratified and confirmed. The Agreement and this
Amendment shall be read and construed as one agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first written above.

 

 

WIDEPOINT CORPORATION   EXECUTIVE                 By: /s/ James T. McCubbin  
/s/ Steve L. Komar Name: James T. McCubbin   Steve L. Komar Title: EVP and CFO  
Individually



 

 



 

 

 

